         Case 3:19-cv-00279-DCG Document 127 Filed 09/01/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

ROBERT MOORE,                                    §
    Plaintiff,                                   §
                                                 §
v.                                               §             EP-19-CV-00279-DCG
                                                 §
U.S. IMMIGRATION AND CUSTOMS                     §
ENFORCEMENT; U.S. CUSTOMS AND                    §
BORDER PROTECTION; AND                           §
U.S. DEPARTMENT OF HEALTH                        §
AND HUMAN SERVICES,                              §
       Defendant.                                §


     PLAINTIFF’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW


TO THE HONORABLE DAVID C. GUADERRAMA, U.S. DISTRICT JUDGE

     COMES NOW Robert Moore, Plaintiff, and files the following Proposed Findings of Fact

and Conclusions of Law.

                                     FINDINGS OF FACT

A.      U.S. Customs and Border Patrol (CBP) Meters Entry of Asylum Seekers in 2018.

     1. In 2018, the U.S. government implemented two policies which together aimed at deterring

immigration in cruel ways. First, the government implemented a procedure called – metering –

which severely limited the number of asylum seekers who could legally cross the border. This

policy forced asylum seekers to cross the border away from ports of entry and seek asylum from

border patrol agents. Second, the government implemented a zero-tolerance policy for those who

crossed the border away from a port of entry – using 8 U.S.C. § 1325 to separate parent asylum-

seekers from their children.

     2. The government first implemented metering in the El Paso area in the spring of 2018.


PLAINTIFF’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW                          PAGE 1 OF 9
         Case 3:19-cv-00279-DCG Document 127 Filed 09/01/21 Page 2 of 9




    3. The government claimed at the time that metering was required because of capacity issues

at CBP’s ports of entry.

B. Robert Moore’s Request under the Freedom of Information Act.

    4. In the midst of this extraordinary sequence of events, Robert Moore submitted several

public information requests to CBP regarding the implementation of metering in June

    5. Moore sent a FOIA request to CBP on June 16, 2018 seeking:

        any and all directives, emails, text messages and other communications from CBP
        officials regarding the handling of potential asylum seekers at ports of entry when
        port facilities are at ‘capacity.’ The period covered by this request is Jan. 1, 2018
        to June 16, 2018.

    6. Robert Moore is a decorated non-profit journalist known for timely and cutting-edge

journalism in the borderlands region. He is one of the few investigative journalists in town.

    7. On October 1, 2019 – over one year from the submission of his request – Moore filed suit

to obtain a simple response to this FOIA request (along with four others). [ECF No. 1].

    8. After litigation was filed, CBP attempted to avoid production on the basis that its workload

necessitated this result. In January 2021, however, the Court denied CBP’s effort to stay this

proceeding on the basis of its workload and ordered that CBP finalize its production by June 2021.

[ECF No. 73]. Finally, in May and June 2021 – three years after the request was initially submitted

– CBP started producing documents responsive to Moore’s request on metering.1

    9. The parties have resolved all issues with the exception of one dispute as to the application

of 5 U.S.C. § 552(b)(7)(E) ((B)(7)(E) exemption) to certain emails produced to Moore on June 15

and June 21, 2021. See Ex. J-32, Chart of disputes.



1
  CBP, HHS, and ICE all responded to Moore’s various requests in 2020 and 2021. The parties agree that
they have resolved all other disputes regarding Defendants’ responses to Moore’s requests other than the
issues stated herein.

PLAINTIFF’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW                                  PAGE 2 OF 9
          Case 3:19-cv-00279-DCG Document 127 Filed 09/01/21 Page 3 of 9




C.      CBP’s withholding under the (B)(7)(E) exemption.

     10. On June 15, 2021, CBP produced 936 pages of responsive documents to Moore. Ex. J-29.

     11. On June 21, 2021, CBP re-produced 30 pages from the June 15 production removing the

        following redactions:

             a. The number of detainees held in custody in the El Paso Field Office.

             b. The combined number of detainees in custody from two ports of entry.

             c. The detention capacity for border patrol sectors and field offices. Ex. J-30.

     12. CBP maintained all other redactions subject to the (b)(7)(E) exemption.

     13. CBP did not provide Moore or the Court with anything to justify its redactions beyond

what is included in its conclusory Vaughn index produced on June 21, 2021. Ex. J-31.

     14. CBP did not provide specific detailed justification of the redaction of records in the Vaughn

index. Id.

     15. Despite CBP’s otherwise heavy redactions, Moore has agreed to limit his dispute to the

application of the (B)(7)(E) exemption to the redactions listed in Exhibit J-32.

     16. CBP itself releases the detention capacity for field offices without claiming that the

disclosure of this information helps criminals circumvent the law.

     17. CBP and its parent agency – U.S. Department of Homeland Security (DHS) – regularly

present to the public the maximum “capacity” of port of entry facilities without claiming that its

disclosure helps criminals to circumvent the law.

     18. CBP releases the detention capacity for border patrol stations without claiming that its

disclosure helps criminals to circumvent the law.

     19. The number of unaccompanied minors, family units, and asylum seekers processed by CBP

are revealed to the public on a regular basis by CBP.



PLAINTIFF’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW                               PAGE 3 OF 9
            Case 3:19-cv-00279-DCG Document 127 Filed 09/01/21 Page 4 of 9




     20. Moreover, the processing capacity is not constant – it changes on a day-to-day basis based

on factors far beyond the port of entry. It can also depend on staffing decisions – all of which are

stale and no longer applicable to the present.

     21. Detention “capacity” or space in any particular port of entry is fluid – going up and down

on a daily basis depending on a variety of factors. The capacity on one day may be different from

the next.

                                    CONCLUSIONS OF LAW

A.      Introduction.

     43. The “basic purpose of FOIA is to ensure an informed citizenry, vital to the functioning of

a democratic society, needed to check against corruption and to hold the government accountable

to the governed.”2

     44. When someone requests information from a federal agency, the agency “should go as far

as they reasonably can to ensure that they include what requesters want to have included within

the scopes of their FOIA requests.”3

     45. To justify its use of any exemption, an agency must “describe the documents and the

justifications for nondisclosure with reasonably specific detail” and “demonstrate that the

information withheld logically falls within the claimed exemption.”4




2
  NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 242 (1978).
3
  Amnesty Int’l USA v. CIA, No. 07-cv-5435, 2008 WL 2519908 *12 (S.D.N.Y. Jun. 19, 2008) (quoting
U.S. Dep’t of Justice (DOJ), Office of Information Privacy (OIP), OIP Guidance: Determining the Scope
of a FOIA Request, FOIA Update Vol. XVI, No. 3 at 4 (1995) and DOJ, OIP, Freedom of Information Act
Guide 959 (Mar. 2007)(“It is incumbent upon an agency, of course, not to interpret the scope of a FOIA
request too narrowly.”)).
4
  Rosenberg v. U.S. Dep't of Def., 342 F. Supp. 3d 62, 75 (D.D.C. 2018), on reconsideration in part, 442
F. Supp. 3d 240 (D.D.C. 2020) (citing Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir.
1981)).

PLAINTIFF’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW                                 PAGE 4 OF 9
          Case 3:19-cv-00279-DCG Document 127 Filed 09/01/21 Page 5 of 9




     46. Here, Moore challenges only one issue: CBP’s decision to apply the (b)(7)(E) exemption

to specific redactions in its June 15 and June 21, 2021 production.

B.      CBP has not met its burden that the (b)(7)(E) exemption should apply to documents
        produced to Plaintiff by CBP on June 15 and June 21, 2021.
     47. At trial, the agency again bears the burden of proving “by a preponderance of the evidence

that the factual dispute [of whether an exemption should apply] should be resolved in its favor.”5

     48. Any redaction made pursuant to (b)(7)(E) is permitted only if the agency establishes that it

will protect “records or information compiled for law enforcement purposes” that “would . . .

disclose guidelines for law enforcement investigations or prosecutions if such disclosure could

reasonably be expected to risk circumvention of the law.”6

     49. Here, the one paragraph listed in CBP’s Vaughn Index is not sufficient to justify ICE’s

burden that the (b)(7)(E) exemption applies to the redacted portions.7

     50. Moreover, (b)(7)(E) simply does not apply based on the testimony presented at trial.

     51. CBP argues that revealing isolated information about the following topics could

“reasonably lead to circumvention of the law”: (1) detention numbers at the FO and border patrol

sector level during a particular week in 2018; (2) number of spaces and detained persons in one to

two specific ports of entry on particular days in 2018; (3) number of credible fear, unaccompanied

minors, and family units processed per day at the field office level during a specific time period in

2018; and (4) number of credible fear, unaccompanied minors, and family units processed at 1-2

ports during specific time periods in 2018.




5
  Long v. U.S. ICE, No. 14-CV-00109 (APM), 2020 WL 2849904, at *5 (D.D.C. June 2, 2020) (citing
Nat’l Parks & Conservation Ass’n v. Keppe, 547 F.2d 673, 679-83 (D.C. Cir. 1976)).
6
  5 U.S.C. § 552(b)(7)(E).
7
  See, e.g., Ctr. for Investigative Reporting v. U.S. CBP, 436 F.Supp. 3d 90, 102 (D.D.C. 2019) (finding
that defendant failed to meet its burden to apply an exemption when the information it provides was
vague, conclusory, and not specific to the redactions or withholdings in question).

PLAINTIFF’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW                                   PAGE 5 OF 9
         Case 3:19-cv-00279-DCG Document 127 Filed 09/01/21 Page 6 of 9




    52. The Court recognizes that no court has addressed the question of whether the (b)(7)(E)

exemption applies to the information redacted here. Nonetheless, the evidence in this trial

establishes that CBP has not established that the redacted information will “reasonably lead to the

circumvention of the law.”

            1. The (b)(7)(E) exemption does not apply to the redacted information reflecting the
               number of people in custody or detention capacity for an entire field office or border
               patrol sector in 2018.

    53. First, CBP has not established that the (b)(7)(E) exemption applies to combined number of

people in custody or detention capacity for an entire Field Office or Border Patrol Sectors because

it cannot reasonably be expected to risk circumvention of the law.8 CBP itself releases the detention

capacity for field offices in this production and has done so repeatedly in the last several years.

            2. The (b)(7)(E) exemption does not apply to the redacted information reflecting the
               number of minors, family units, or credible fear interviews in specific time periods
               in 2018.

    54. Second, CBP has failed to establish that a (b)(7)(E) exemption apply to the number of

unaccompanied minors, family units, or credible fear interviewees during a specific time period in

2018. This information is made public on a regular basis by the agency. Moreover, the processing

capacity is not something that is constant – it changes on a day-to-day basis based on factors far

beyond the port of entry. It can also depend on staffing decisions – all of which are stale and no

longer applicable to today’s security scenario.

            3. The (b)(7)(E) exemption does not apply to the redacted information reflecting the
               number of persons who were detained or process on specific days in 2018 in
               specific ports of entry.



8
  Fams. for Freedom v. U.S. Customs & Border Prot., 797 F. Supp. 2d 375, 391-93 (S.D.N.Y. 2011)
(finding that request for arrest statistics for entire sector will not help criminals circumvent the law and is
not exempt under (b)(7)(E)). See also, Fams. for Freedom v. U.S. Customs & Border Prot., 837 F. Supp.
2d 287, 297-300 (S.D.N.Y. 2011) (subsequent order reiterating that (b)(7)(E) does not preclude disclosure
of sector-level statistics).

PLAINTIFF’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW                                       PAGE 6 OF 9
            Case 3:19-cv-00279-DCG Document 127 Filed 09/01/21 Page 7 of 9




      55. Next, CBP has failed to establish that a (b)(7)(E) exemption applies to the number of

persons who were detained or processed in specific time periods in 2018 in specific ports of entry

referenced in the emails. In fact, CBP has acknowledged that (b)(7)(E) does not apply to this data

because it unredacted this very same information for the El Paso and Tornillo ports in one email.

Moreover, it is undisputed that the number of cases being processed on any given day three years

ago tells nothing to potential criminal actors as to what the capacity is today. The port could have

processed two people on June 1, 2018. It could have processed 10 people on June 2, 2018. The

danger inherent from a disclosure that a port of entry processed a certain number of people three

years ago is far too speculative for the government to establish that the disclosure will “reasonably”

lead to circumvention of the law.9

              4. The (b)(7)(E) exemption does not apply to the redacted information reflecting the
                 number of “spaces” that each port of entry may have had in specific time periods
                 in 2018.

      56. Finally, CBP has failed to establish that the (b)(7)(E) exemption applies to the references

made in the production to the number of “spaces” that each port of entry may have had on a

particular day in 2018.

      57. CBP argues that if a criminal entity obtained this information for different ports, they could

overwhelm the capacity at a particular port and create chaos. This Court is not persuaded.

      58. First, it is undisputed that detention “capacity” or space in any particular port of entry is

fluid – going up and down on a daily basis depending on a variety of factors. The capacity on one

day may be different from the next.

      59. In addition, CBP regularly discloses the holding capacity for border patrol stations and

ports of entry to the public without concern for its use by criminals. DHS has released the number



9
    5 U.S.C. § 552(b)(7)(E).

PLAINTIFF’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW                                 PAGE 7 OF 9
          Case 3:19-cv-00279-DCG Document 127 Filed 09/01/21 Page 8 of 9




of persons detained and the detention capacity of border patrol stations in the El Paso Sector during

specific time periods in the past.

     60. CBP claims that capacity information for border patrol stations is different because border

patrol can easily move people from one station to the other in the event a station is overrun. The

Court is unconvinced that there is any reasonable distinction between releasing the capacity of

certain border patrol stations compared with the capacity of ports of entry. The evidence

establishes that this is a distinction without a difference.

     61. Nor can CBP argue that a criminal could use comparative strengths and weaknesses to

undermine the agency. Moore is not seeking statistics for each port of entry in the El Paso Field

office – the redacted information reveals only the capacity that was available at one particular time

three years ago in 1-2 stations.10

     62. In sum, the evidence that is being withheld is historical, limited information that CBP

cannot show would “reasonably be expected to risk circumvention of the law.” For these reasons,

the Court finds that CBP failed to prove by a preponderance of the evidence that the (b)(7)(E)

exemption applied to the following pages of production in Exhibit J-32 submitted to the Court.

CBP is ordered to remove all redactions in Exhibit J-32 which refer to the above topics.

                                           CONCLUSION

        Accordingly, it is HEREBY ORDERED, that judgment will be rendered reflecting. It is

FURTHER ORDERED that Plaintiff will submit any Application for Attorney’s Fees to the

Court within 30 days of entry of this Order pursuant to the FOIA.




10
  See, e.g., Fams for Freedom, 797 F. Supp. 2d at 391-93 (finding that information regarding one Border
Patrol station in particular will not “reveal the comparative strengths and weaknesses of the various
stations” within a Sector).

PLAINTIFF’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW                                 PAGE 8 OF 9
        Case 3:19-cv-00279-DCG Document 127 Filed 09/01/21 Page 9 of 9




September 1, 2021                             Respectfully submitted,

                                              THE LAW OFFICE OF LYNN COYLE, PLLC
                                              2515 N. Stanton St.
                                              El Paso, Texas 79902
                                              (915) 532-5544
                                              (915) 532-5566 Facsimile


                                              /s/ Christopher Benoit
                                              LYNN COYLE
                                              Texas State Bar No. 24050049
                                              lynn@coylefirm.com
                                              CHRISTOPHER BENOIT
                                              Texas State Bar No. 24068653
                                              chris@coylefirm.com

                                              Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

        I hereby certify that on September 1, 2021 I electronically filed the foregoing document
with the Clerk of Court using the CM/ECF system which will send notification of such filing to
all counsel of record.


                                              /s/ Christopher Benoit
                                              Christopher Benoit




PLAINTIFF’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW                          PAGE 9 OF 9
